Citation Nr: 1225525	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for joint pain.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for sinusitis.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a peptic ulcer.

5.  Entitlement to service connection for a low back disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a nasal disorder, to include sinusitis and rhinitis and to include as due to an undiagnosed illness.

8.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1987, and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.

Although the RO determined in July 2007 that new and material evidence was presented to reopen the claims of service connection for joint pain, sinusitis, and peptic ulcers, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received for each issue on appeal, furnishing a complete explanation as to its reasons and bases for each decision.

The issues of entitlement to service connection for a low back disorder, joint pain and a nasal disorder; and whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied service connection for a low back pain, joint pain, and depression.  The Veteran was notified of the decision and of his appellate rights but did not file an appeal. 

2.  Evidence submitted since the May 2000 rating decision is new and raises a possibility of substantiating the claims of service connection for a low back disorder and joint pain. 

3.  In an October 2005 rating decision, the RO denied service connection for a nasal disorder and a peptic ulcer.  The Veteran was notified of the decision and of his appellate rights but did not file an appeal.

4.  Evidence submitted since the October 2005 rating decision is new and raises a possibility of substantiating the claim for service connection for a nasal disorder.

5.  Evidence submitted since the October 2005 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a peptic ulcer, and therefore does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The unappealed May 2000 rating decision that denied service connection for a low back disorder, joint pain, and depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The unappealed October 2005 rating decision that denied service connection for a peptic ulcer and sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

3.  The evidence received since the May 2000 RO rating decision is new and material; the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  The evidence received since the May 2000 RO rating decision is new and material; the claim of entitlement to service connection for joint pain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The evidence received since the October 2005 RO rating decision is new and material; the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The evidence received since the October 2005 rating decision is not new and material as it relates to service connection for a peptic ulcer; thus, the claim for service connection for a peptic ulcer is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

As the claims for service connection for a low back disorder, joint pain, and sinusitis, are reopened herein and remanded for further development, any deficiency with regard to VCAA notice on these issues is harmless and non-prejudicial.  

As to the remaining issue of whether new and material evidence has been presented to reopen a prior claim for service connection for a peptic ulcer, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in January 2007, issued prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate the claim, to include notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  

In Kent, the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, the January 2007 letter provided adequate, specific notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  

The January 2007 letter also addressed the assignment of disability ratings and effective dates per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available relevant service and VA treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The duty to assist generally includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  Since the Veteran has failed to submit new and material evidence to reopen his claim, VA was not obligated to provide him with a medical examination.  Neither the Veteran nor his representative asserts any failure to assist with the claim to reopen.

Further, the Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio, supra.  The Veteran reported that he receives Social Security Administration (SSA) benefits for his joint pain and depression.  As he has not indicated that there are SSA records pertinent to the peptic ulcer disability being adjudicated and not reopened herein, the Board finds that a remand to obtain additional records is not necessary as it would cause an unnecessary delay.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II. New and Material Evidence

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id. 

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Low Back Disorder and Joint Pain 

In a May 2000 decision, the RO denied claims for entitlement to service connection for a low back disorder and joint pain.  The Veteran's claim was denied because there was no evidence of a current diagnosis of a low back disorder, and there was no evidence of a nexus between the low back disorder, joint pain and active service.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on May 26, 2000.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Although 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the unappealed May 2000 RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment records and a May 2007 VA Gulf War examination report.  VA outpatient records document continued reports of low back pain, though x-ray evidence and MRI scans are essentially negative.  Most pertinent to the issue at hand, the May 2007 VA Gulf War examination report reflects a diagnosis of moderate to severe lumbosacral strain, with decreased range of motion and function due to pain.  While an etiological opinion was not provided, this report is material, as evidence of a currently-diagnosed lumbar spine disorder is now of record.  As such, this new evidence cures a prior evidentiary defect with respect to the claim for a low back disorder.  

The VA outpatient records also document continued reports of multiple joint pain including painful hips, shoulders, knees, and arms.  The May 2007 VA Gulf War examination report shows that the examiner diagnosed the Veteran with several disorders, including cervical strain with mild degenerative joint disease, bilateral hip strain, bilateral knee strain, bilateral wrist strain, bilateral ankle sprain, bilateral shoulder strain, and bilateral elbow strain.  It was also noted that the Veteran may suffer from fibromyalgia or chronic fatigue syndrome (CFS).  The examiner did not provide any etiological opinion for these diagnoses.  

Although the RO found that new and material evidence had not been submitted, noting that these current diagnoses countered the Veteran's new theory of causation (that joint pain was the result of an undiagnosed illness), the rating decision did not address the Veteran's statements to the VA examiner.  Specifically, the Veteran claimed that he suffered from pain in multiple joints following the erection of a tent during his second period of active duty in 1991.

Moreover, and as noted above, under 38 C.F.R. § 3.317, a "qualifying chronic disability" has been defined to mean a chronic disability resulting from medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (to specifically include chronic fatigue syndrome and fibromyalgia). 

To that end, the Board notes that the Veteran is competent to report joint pain following an in-service incident, as he personally experienced the symptoms for these disorders during that period of service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has not overlooked his service treatment records, which document reports of multiple joint pain in May 1985 and October 1990 Reports of Medical History, each pre-dating his account of a tent accident in 1991.  However, affording the benefit of the doubt to the Veteran, the Board finds that the Veteran's statements coupled with current diagnoses now of record, as well as the potential diagnoses of fibromyalgia and CFS, may serve to establish that the Veteran's multiple joint pain is related to a period of active duty.  Accordingly, new and material evidence has been received to reopen the claims for service connection for a low back injury and joint pain.  The Veteran's appeal to this extent is allowed.  The issues of entitlement to service connection for a low back disorder and joint pain are addressed further in the Remand section below.

Sinusitis

In an October 2005 decision, the RO denied the Veteran's claim for entitlement to service connection for sinusitis.  The Veteran's claim was denied because there was no evidence of a diagnosis of this disorder during the Veteran's period of active service, or a current sinusitis disability.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on November 18, 2005.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In this case, no pertinent evidence was received within a year of the unappealed October 2005 RO rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment records and a May 2007 VA Gulf War examination report.  Most pertinent to the issue at hand, the examiner diagnosed history of sinusitis based on the Veteran's reported symptom history.  The Veteran was also diagnosed with rhinitis, though no etiological opinion was provided at that time.  While an etiological opinion was not provided, this report is material, as evidence of a currently-diagnosed nasal disorder is now of record.  As such, this new evidence cures a prior evidentiary defect.  Accordingly, new and material evidence has been received to reopen the claim for service connection for sinusitis.  The Veteran's appeal to this extent is allowed.  The issue of entitlement to service connection for a nasal disorder is addressed further in the Remand section below.  

Peptic Ulcer

In an October 2005 decision, the RO denied the Veteran's claim for entitlement to service connection for a peptic ulcer.  The Veteran's claim was denied because peptic ulcer disease preexisted the Veteran's active service, and there was no evidence of a permanent aggravation of that disorder.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on November 18, 2005.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In this case, no pertinent evidence was received within a year of the unappealed October 2005 RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

To the extent that the RO found, in October 2005, that the Veteran's peptic ulcer preexisted his periods of active duty, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and found that, when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the burden then falls on the government to rebut the presumption of soundness.  The Federal Circuit held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  

If a pre-existing disorder is noted upon entry into service, as in this case during an October 1990 enlistment examination, a veteran's claim is not for direct service connection, but rather it is a claim for service-connected aggravation of that disorder.  A pre-existing disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an aggravation claim, the Board must determine, after having found the presence of a pre-existing condition, whether there has been any measurable worsening of the disability during service and whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993).  Under Section 1153, the burden falls on a veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment records and a May 2007 VA Gulf War examination report.  VA outpatient records only document a history of gastrointestinal pain.  The May 2007 VA examination report shows that the Veteran was diagnosed with a history of a peptic ulcer, but a current disorder was not found.  As the new evidence fails to establish that a preexisting peptic ulcer was permanently aggravated by a period of active service, it fails to cure a prior evidentiary defect, address a prior unestablished element to satisfy the claim, and does not raise a possibility of substantiating the claim.  New and material evidence has not been received since the RO's October 2005 decision; the claim is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; the claim is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for joint pain; the claim is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis; the claim is reopened.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a peptic ulcer; the claim is not reopened.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the appeal must be remanded for further development.  

Low back disorder, joint pain and a nasal disorder

The Board notes that the issue of entitlement to service connection for a nasal disorder was originally characterized as entitlement to service connection for sinusitis.  In addition to a current diagnosis of 'history of sinusitis;' medical evidence of record reflects a current diagnosis of rhinitis.  As such, the original issue has been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
   
In this case, service treatment records reflect multiple complaints of low back pain.  Further, Reports of Medical History, authored by the Veteran, indicate symptoms of joint pain, back pain, and shortness of breath.  Following a May 2007 VA Gulf War examination, the Veteran has a current diagnosis for each claimed disorder, however, no etiological opinions are currently of record.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon.  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Therefore, the Veteran must be afforded VA examinations in order to determine whether these current disabilities are etiologically related to his periods of active service.

Depression

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for depression.  Review of the record reflects that the Veteran has been awarded disability benefits by SSA.  In this regard, a March 2004 VA treatment record indicates the Veteran reported he began receiving SSA disability benefits for depression and joint pains, five years prior.  A May 2007 VA examination report also reflects that the Veteran was receiving disability benefits.  There is no indication that the RO has attempted to obtain the Veteran's SSA file.  It is not clear whether these records contain evidence pertaining to claims on appeal.  However, since there is no indication to the contrary, the Board concludes that a remand is necessary to obtain any SSA determination and medical records associated with the determination.  

Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, his SSA records may be relevant to the claim to reopen, as they may constitute new and material evidence upon which the claim may, at the very least, be reopened.  Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the Veteran to submit it and assist him, where possible, in obtaining it); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Additionally, as the Veteran maintains that he receives SSA disability due to his joint pain; his SSA records may be relevant to that issue as well.  Accordingly, any records with the Veteran's SSA award must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Any outstanding, pertinent VA medical evidence should be associated with the claims file.

2.  Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions. 

3.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the onset of his low back disorder, joint pain, and sinusitis conditions.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed low back disorder, joint pain, and nasal disorder, to include sinusitis and rhinitis.  The Veteran's claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  

The examiner must state whether it is at least as likely as not that the Veteran's low back, multiple joint pain, and nasal symptoms can be attributed to known clinical diagnoses.

The examiner should also advance opinions as to whether it is at least as likely as not that any current low back disorder, joint pain, and nasal disorder (to include sinusitis and rhinitis) identified on examination had onset during active service; or, is causally related to the Veteran's service; or, was manifested within one year of discharge from service.  

The examiner should also be advised that the Veteran is competent to report symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  The examiner should specifically consider and discuss the Veteran's multiple reports of low back pain noted in service, as well as a May 2007 VA examination report showing a possible diagnosis of fibromyalgia or chronic fatigue syndrome.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

5.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

6.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


